NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,955,150 to Gulati et al. (hereinafter “Gulati”).

Gulati discloses:
1. A signal processing circuit, comprising:
n+1 (n being an integer of 2 or greater) operation circuits, each of which is configured to execute a prescribed operation process on inputted data (column 6, lines 49-57 and Fig. 2, display subsystem pipeline 11 comprising circuits);
a signal supply circuit configured to receive n pieces of input data extracted from an input signal and receive test data inputted separately from the n pieces of input data, 
an anomaly determination circuit configured to determine whether an anomaly has occurred in the one operation circuit on the basis of an operation result of an operation on the test data by the one operation circuit (column 8, lines 38-52 and column 11, lines 25-31).

2. The signal processing circuit according to claim 1,
wherein the anomaly determination circuit is configured to perform a comparison of the operation result of the operation on the test data by the one operation circuit to an expected value for when the prescribed operation process is executed on the test data, and determine whether an anomaly has occurred in the one operation circuit on the basis of a result of the comparison (column 8, lines 38-52 and column 11, lines 25-31).

3. The signal processing circuit according to claim 1,
wherein the input signal is an image signal corresponding to a series of frames (column 8, lines 53-67), and
wherein the signal processing circuit further comprises an image signal splitting unit configured to receive the image signal, generate n split image signals by splitting the image signal corresponding to each frame among the series of frames, and supply 

4. The signal processing circuit according to claim 3,
wherein the signal supply circuit is configured to switch an operation circuit to be selected as the one operation circuit on the basis of the image signal (column 11, lines 12-25).

5. The signal processing circuit according to claim 3,
wherein each of the n operation circuits other than the one operation circuit among the n+1 operation circuits executes an operation of detecting whether there is a change in an image corresponding to the image signal, between frames of the series of frames of the image signal, on the basis of the n split image signals (column 3, lines 10-13 and column 8, lines 32-47).

6. The signal processing circuit according to claim 5, further comprising:
a determination circuit configured to receive operation results from the n operation circuits, and determine whether the image signal is frozen on the basis of the received operation results (column 3, lines 10-13 and column 8, lines 32-47).

7. A signal processing circuit, comprising:

a signal supply circuit configured to receive n pieces of input data extracted from an input signal and receive test data inputted separately from the n pieces of input data, sequentially select k operation circuits among the n+k operation circuits as selected circuits and supply the test data to the selected circuits, and supply the n pieces of input data to operation circuits other than the selected circuits among the n+k operation circuits (column 7, line 55-column 8, line 3, column 8, lines 32-48, and column 11, lines 12-25); and
an anomaly determination circuit configured to determine whether an anomaly has occurred in the selected circuits on the basis of operation results of operations on the test data by the selected circuits (column 8, lines 38-52 and column 11, lines 25-31).

8. The signal processing circuit according to claim 7,
wherein the signal supply circuit is configured to, if an anomaly is determined to have occurred in one operation circuit among the k operation circuits selected as the selected circuits, sequentially select k-1 operation circuits as the selected circuits from among n+k-1 operation circuits other than the one operation circuit (column 8, lines 38-52 and column 11, lines 25-31).

9. The signal processing circuit according to claim 1,

wherein the signal processing circuit further comprises an image signal splitting unit configured to receive the image signal, generate n split image signals by splitting the image signal corresponding to each frame among the series of frames, and supply the n split image signals to the signal supply circuit as the n pieces of input data (column 8, lines 53-67 and column 9, lines 6-19).

10. The signal processing circuit according to claim 4,
wherein each of the n operation circuits other than the one operation circuit among the n+1 operation circuits executes an operation of detecting whether there is a change in an image corresponding to the image signal, between frames of the series of frames of the image signal, on the basis of the n split image signals (column 3, lines 10-13 and column 8, lines 32-47).

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schnebly – Imaging frame freeze detection.
Katchan et al. – Test device, display device, and method for checking a validity of display signals.
Lee et al. – Method of operating display driver and display control system.
Staudenmaier et al. – Circuit arrangement and method for processing a digital video stream and for detecting a fault in a digital video stream, digital video system and computer readable program product.
Wendel et al. – Method and video system for freeze-frame detection.
Ichikawa – Video signal processing device, video freeze detecting circuit and method of deteting video freeze.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/Primary Examiner, Art Unit 2113